DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.  
Regarding new independent claim 18, Applicant makes a generic allegation that support “for the amendments and new claims may be found throughout Applicant’s original disclosure” (see page 7 of Remarks).  However, it is unclear how Applicant’s original disclosure provides support for “a capacitive device including a third input unit to which is input the signal output from the output unit”.  Applicant’s original disclosure defines a “capacitance device” as comprising “a first input unit to which a first signal is input, a second input unit to which a second signal is input, an output unit that outputs an output signal generated based upon the first signal and the second signal, a first capacitance connected between the first input unit and the output unit, a second capacitance connected between the second input unit and the output unit; and a third capacitance connected in parallel to either one of the first capacitance and the second capacitance” (see page 2 of Applicant’s original disclosure).  While unclear due to the similar but different terminology, it appears that the claimed “capacitance device” is the same as the disclosed “capacitive device”.  There are no embodiments in which a first capacitive device (one comprising the claimed output unit) is connected the input of a second capacitive device.  Every disclosed instance of the claimed output unit is connected to the input of a comparator (see figures 3, 5, 8, 10 and 12).  However, the claimed “capacitance device” cannot be reasonably interpreted as a comparator at minimum because a comparator is already separately claimed in claim 18.  Therefore, it is unclear where “throughout Applicant’s original disclosure” an apparatus having the structure in claim 18 is disclosed.  
In view of the foregoing, claim 18 is both not enabled by the specification as filed and directed to new matter as further detailed below.
 In view of the foregoing, the claims stand rejected as further detailed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a capacitive device including a third input unit to which is input the signal output from the output unit” as recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 18 claims “a capacitive device”, the original disclosure fails to provide antecedent basis for such a device.  The original disclosure discloses a “capacitance unit”, however, it is unclear whether the claimed “capacitive device” is meant to refer to a “capacitance unit”.  Therefore, the claimed “a capacitive device” should be removed from the claims or amended to claim “a capacitance unit” if that is indeed Applicant’s intention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: photoelectric conversion unit, first input unit, second input unit and output unit in claim 1; first input unit, second input unit and output unit, third input unit and fourth input unit in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 claims “a capacitive device including a third input unit to which is input the signal output from the output unit”, this limitation is not supported by the specification as filed.
The claimed output unit has “a first input unit to which a first signal is input; a second input unit to which a second signal is input; a first capacitance connected between the first input unit and the output unit; a second capacitance connected between the second input unit and the output unit” and “outputs a signal generated based upon the first signal and the second signal”.  The claim also requires “a third capacitance connected to the first capacitance or the second capacitance”.  Based on these limitations, the claimed output unit must be the node 53 indicated in the annotated figure 3 below (the Examiner notes that the original disclosure also refers to node 53 as the “output unit”).

    PNG
    media_image1.png
    506
    754
    media_image1.png
    Greyscale

However, node 53 is connected to the input of comparator 60.  Also, element 50 which includes node 53 is referred to as “a capacitance unit”.  Because the claim claims “a capacitive device including a third input unit to which is input the signal output from the output unit” element 50 cannot reasonably be interpreted as the claimed “capacitive device” since the capacitance unit 50 does not provide an input to itself from the output node 53.  The only two input nodes of capacitance unit 50 receive inputs from a pixel (node 51) or a ramp signal (node 52).  In view of the foregoing, the original disclosure lacks support for “a capacitive device including a third input unit to which is input the signal output from the output unit” as currently claimed.
In view of the foregoing, claim 18 is directed to new matter.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 claims “a capacitive device including a third input unit to which is input the signal output from the output unit”, this limitation is not enabled by the specification as filed.
As noted above in the objections to the Specification, “a capacitive device” lacks antecedent basis in the Specification as filed.  While the Specification does provide antecedent basis for “a capacitance device”, the disclosed capacitance device does not enable “a capacitive device including a third input unit to which is input the signal output from the output unit”.  As stated on page 2 of the Specification as filed, a capacitance device comprises “a first input unit to which a first signal is input, a second input unit to which a second signal is input, an output unit that outputs an output signal generated based upon the first signal and the second signal, a first capacitance connected between the first input unit and the output unit, a second capacitance connected between the second input unit and the output unit; and a third capacitance connected in parallel to either one of the first capacitance and the second capacitance”.  However, each of these elements are already claimed in claim 18, including the output unit.  Therefore, the claimed first input unit, second input unit, output unit, first capacitance, second capacitance, third capacitance, first switch and second switch are the components in a first “capacitance device”.  As such, if the claimed “capacitive device” actually refers to a “capacitance device” as disclosed in the Specification, then that would require the output unit of the first capacitance device (claimed from the collection of limitations discussed above) to be input to a third input of a second capacitance device (the claimed capacitive device).  However, such a configuration is not disclosed anywhere in the Specification as filed.  
Furthermore, every instance of a disclosed output unit is connected to the input of a comparator (see figures 3, 5, 8, 10 and 12).  However, the claimed “capacitance device” cannot be reasonably interpreted as a comparator at minimum because a comparator is already separately claimed in claim 18.  
Therefore, “a capacitive device including a third input unit to which is input the signal output from the output unit” is not enabled by the Specification as filed.
In view of the foregoing, claim 18 is not enabled by the Specification as filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (United States Patent Application Publication 2015/0172580) in view of Purcell et al. (United States Patent Application Publication 2009/0237536), hereinafter referenced as Purcell.
Regarding claim 1, Zhang discloses an image sensor, comprising: a photoelectric conversion unit that generates an electric charge by photoelectric conversion of light (figure 1 exhibits a pixel array as disclosed at paragraph 17); a first input unit to which a signal based upon the electric charge generated by the photoelectric conversion unit is input (figure 3 exhibits input unit 202 as disclosed at paragraph 26); a second input unit to which a first reference signal with a shifting voltage is input (figure 3 exhibits input unit 272 which receives a ramp signal as disclosed at 28); an output unit that outputs a signal generated based upon the signal input to the first input unit and the first reference signal (figure 3 exhibits node 211 which generates a signal based on the pixel signal and the ramp signal as disclosed at paragraph 39); a first capacitance disposed between the first input unit and the output unit (figure 1 exhibits capacitor 203 C1 as disclosed at paragraph 28); a second capacitance disposed between the second input unit and the output unit (figure 3 exhibits capacitor 205 C2a as disclosed at paragraph 28); a third capacitance connected to the first capacitance or the second capacitance (figure 3 exhibits capacitor 207 C2b selectively coupled to the first or second capacitors based on transistors 321 and 323 as disclosed at paragraph 59); a first switch that connects the third capacitance to the first input unit (figure 3 exhibits transistor 321 as disclosed at paragraph 59); and a second switch that connects the third capacitance to the second input unit (figure 3 exhibits transistor 323 as disclosed at paragraph 59); and a comparator having a third input (figure 2 exhibits comparator 107 having a third input 213 as disclosed at paragraph 29).  However, Zhang fails to disclose wherein a second reference signal having a constant voltage is input to the third input unit.
Purcell is a similar or analogous system to the claimed invention as evidenced Purcell teaches a comparator for a pixel wherein the motivation of autobiasing the comparator, thereby improving accuracy of the comparator, would have prompted a predictable variation of Zhang by applying Purcell’s known principal of providing a second reference signal having a constant voltage to the second comparator input (figure 2 exhibits wherein constant voltage Vref is supplied to the second input of the comparator as disclosed at paragraph 25).
In view of the motivations such as autobiasing the comparator thereby improving accuracy of the comparator one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), in addition, Zhang discloses wherein: one electrode of the first capacitance is electrically connected to the first input unit (figure 3 exhibits wherein a first electrode of capacitor 203 is connected to input 202); another electrode of the first capacitance is electrically connected to the output unit (figure 3 exhibits wherein a second electrode of capacitor 203 is connected to node 211); one electrode of the second capacitance is electrically connected to the second input unit (figure 3 exhibits wherein a first electrode of capacitor 205 is connected to input 272); and another electrode of the second capacitance is electrically connected to the output unit (figure 3 exhibits wherein a second electrode of capacitor 205 is connected to node 211).
Regarding claim 6, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), in addition, Zhang discloses wherein the comparator compares the signal output from the output unit with the second reference signal (paragraph 20 discloses comparing the signal on the output node, which is the difference between the pixel signal and Vramp, to a reference signal).
Regarding claim 7, Zhang in view of Purcell discloses everything claimed as applied above (see claim 6), in addition, Zhang discloses a plurality of the photoelectric conversion units (figure 1 exhibits pixel array 102 as disclosed at paragraph 17), wherein the first capacitance, the second capacitance, the third capacitance, and the comparator are provided for each of the plurality of photoelectric conversion units (figure 1 exhibits wherein a comparator is provided for each column of pixels as disclosed at paragraph 16).
Regarding claim 8, Zhang in view of Purcell discloses everything claimed as applied above (see claim 6, in addition, Zhang discloses wherein the third capacitance is connected to the first input unit or the second input unit based upon a comparison result of the comparator (paragraph 44 teaches that the controller 44 configures the connection of the third capacitance based on the comparator signal).
Regarding claim 9, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), in addition, Zhang discloses wherein the signal output by the output unit has different amplification factors when the third capacitance is connected to the first capacitance and when the third capacitance is connected to the second capacitance (paragraph 61 teaches that the amplification changes based on the connection of capacitor 207, thereby changing the signal level).
Regarding claim 10, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), in addition, Zhang discloses wherein the signal output by the output unit has different levels when the third capacitance is connected in parallel with the first capacitance and when the third capacitance is connected to the second capacitance (paragraph 61 teaches that the amplification changes based on the connection of capacitor 207, thereby changing the signal level; figure 3 exhibits wherein capacitor 207 is connected in parallel to either the first and second capacitors based on the state of switches M16 and M17).
Regarding claim 13, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), in addition, Zhang discloses a reference signal generator that generates the first reference signal (figure 2 exhibits ramp generator 106 which generates a ramp signal as disclosed at paragraph 19).
Regarding claim 14, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), in addition, Zhang discloses wherein the third capacitance is connected in parallel with the first capacitance or the second capacitance (figure 3 exhibits wherein capacitor 207 is connected in parallel to capacitors 203 and 205).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Purcell and further in view of Noda et al. (United States Patent Application Publication 2011/0141332), hereinafter referenced as Noda.
Regarding claim 3, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a third switch that connects the third capacitance to the first input unit or the second input unit.
Noda is a similar or analogous system to the claimed invention as evidenced Noda teaches an imaging device wherein the motivation of reducing current leakage by the switch would have prompted a predictable variation of Zhang by applying Noda’s known principal of providing a pair of switches to form a single switch for providing a connection between two points (figure 1 exhibits switches 9a and 9b which together connect two points as disclosed at paragraph 43).  When applying this known technique to Zhang, it would have been obvious to modify each of the switches 321 and 323 to each include two switches as taught by Noda thereby having two switches which connect capacitor 207 to nodes 202 and 272.
In view of the motivations such as reducing current leakage by the switch one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a third switch for connecting the third capacitance to the first capacitance or the second capacitance.
Noda is a similar or analogous system to the claimed invention as evidenced Noda teaches an imaging device wherein the motivation of reducing current leakage by the switch would have prompted a predictable variation of Zhang by applying Noda’s known principal of providing a pair of switches to form a single switch for providing a connection between two points (figure 1 exhibits switches 9a and 9b which together connect two points as disclosed at paragraph 43).  When applying this known technique to Zhang, it would have been obvious to modify each of the switches 321 and 323 to each include two switches as taught by Noda thereby having two switches which connect capacitor 207 to capacitors 203 and 205.
In view of the motivations such as reducing current leakage by the switch one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Purcell and further in view of Lim et al. (United States Patent Application Publication 2012/0049042), hereinafter referenced as Lim.
Regarding claim 4, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a third switch that connects the first capacitance to the first input unit or the second input unit.
Lim is a similar or analogous system to the claimed invention as evidenced Lim teaches an imaging device wherein the motivation of allowing for plural readout lines which can increase the operating speed of the imaging sensor would have prompted a predictable variation of Zhang by applying Lim’s known principal of providing a switch that connects a first capacitance to an input node (figure 3 exhibits switch 132 that connects an input capacitance C1 to an input node N1 as disclosed at paragraph 55).
In view of the motivations such as allowing for plural readout lines which can increase the operating speed of the imaging sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Purcell and further in view of Park et al. (United States Patent Application Publication 2012/0133808), hereinafter referenced as Park.
Regarding claim 5, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a first storage unit that stores information indicating whether the third capacitance is connected to the first input unit or the second input unit.
Park is a similar or analogous system to the claimed invention as evidenced Park teaches an image sensor wherein the motivation of storing operational values to reduce the number of calculations performed thereby conserving battery power would have prompted a predictable variation of Zhang by applying Park’s known principal of providing a storage unit in which information indicating values for control of the comparator, is stored (figure 1 exhibits control register 175 which stores current settings and controls timing generator 165 to generate signals SW and SWB as disclosed at paragraphs 56 and 66).
In view of the motivations such as storing operational values to reduce the number of calculations performed thereby conserving battery power one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a generator that generates image data based on a signal based on the charge generated by the photoelectric conversion unit.
Park is a similar or analogous system to the claimed invention as evidenced Park teaches an image sensor wherein the motivation of providing an image for storage and display would have prompted a predictable variation of Zhang by applying Park’s known principal of providing a generation unit that generates image data based upon the signal based upon the electric charge generated by the photoelectric conversion unit (figure 1 exhibits an image signal processor 220 which generates an image based on the digital signals output as disclosed at paragraph 50).  
In view of the motivations such as providing an image for storage and display one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Purcell and further in view of Hashimoto et al. (United States Patent Application Publication 2015/0244388), hereinafter referenced as Hashimoto.
Regarding claim 12, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a fourth capacitance connected to the first capacitance or the second capacitance.
Zhang discloses a single variable capacitance (figure 2 exhibits wherein capacitor 207 is a single variable capacitor as disclosed at paragraph 47).  Hashimoto teaches that a variable capacitor can be substituted with a plurality of switchable capacitors in parallel (figure 17 exhibits wherein a variable capacitance is configured as two switched capacitors in parallel as disclosed at paragraph 125).  Because both Zhang and Hashimoto teach methods for varying capacitance, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of adjusting a gain.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Purcell and further in view of Ueno (United States Patent Application Publication 2013/0100326).
Regarding claim 15, Zhang in view of Purcell discloses everything claimed as applied above (see claim 1), however, Zhang fails to disclose a first semiconductor substrate provided with the photoelectric conversion unit; and a second semiconductor substrate laminated on the first semiconductor substrate and provided with the output unit.
Ueno is a similar or analogous system to the claimed invention as evidenced Ueno teaches an image sensor wherein the motivation of miniaturizing the device by vertically laminating chips would have prompted a predictable variation of Zhang by applying Ueno’s known principal of providing a first semiconductor substrate at which the photoelectric conversion unit is provided and a second semiconductor substrate at which the output unit is provided are laminated one on top of another (figure 13 exhibits a first substrate 110C on which pixels 111 are provided and a second substrate which includes comparators 124 as disclosed at paragraphs 170 and 171; paragraph 14 teaches that the two different chips are laminated on top of each other).
In view of the motivations such as miniaturizing the device by vertically laminating chips one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Zhang in view of Purcell discloses everything claimed as applied above (see claim 6), however, Zhang fails to disclose a first semiconductor substrate provided with the first capacitance, the second capacitance, the third capacitance, and the comparator; and a second semiconductor substrate laminated on the first semiconductor substrate and provided with a storage for storing a signal based on a comparison result by the comparator.
Ueno is a similar or analogous system to the claimed invention as evidenced Ueno teaches an image sensor wherein the motivation of miniaturizing the device by vertically laminating chips would have prompted a predictable variation of Zhang by applying Ueno’s known principal of providing a first semiconductor substrate at which the first capacitance, the second capacitance, the third capacitance and the comparator unit are provided; provided and a second semiconductor substrate at which the second a second storage unit, in which a signal generated based upon comparison results provided by the comparator unit is stored, is provided are laminated one on top of another (figure 6 exhibits a first substrate 2D on which comparators 23 and their respective circuitry are provided and a second substrate 3D comprising latches 26 store the signals as disclosed at paragraphs 46 and 47; paragraph 14 teaches that the two different chips are laminated on top of each other).
In view of the motivations such as miniaturizing the device by vertically laminating chips one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696